ANDERSON, C. J.
— The sole question argued for decision upon this appeal is the constitutionality vel non of Acts 1915, p. 858, prescribing the qualifications of coroners in counties there provided, and upon the ground that that part of the act prescribing that the person elected must be a practicing physician in good standing denies equal protection of the law, and falls within the influence of the case of Kentz v. City of Mobile, 120 Ala. 634, 24 South. 952. We think that the qualification fixed by the act is sanctioned by this court in the case of Finklea v. Farish, 160 Ala. 230, 49 South. 366, and which said case was reaffirmed in the case of State, ex rel. Brassell v. Teasley, 194 Ala. 574, 69 South. 723, wherein it was pointed out that the case of Kentz v. Mobile, supra, and Dorsey’s Case, 7 Port. 293, were not opposed thereto, as they dealt with a section, or clause, of previous Constitutions which had been omitted from the Constitution of 1901.
The judgment of the circuit court is affirmed.
McClellan, Sayre, and Thomas, JJ., concur.